

FIRST AMENDMENT TO AMENDED AND RESTATED LEASE
This First Amendment to Amended and Restated Lease (“First Amendment”), dated as
of February 1, 2015, is entered into by and between Batton Associates, LLC, a
California limited liability company (“Lessor”), and Aerohive Networks
Incorporated, a Delaware corporation (“Lessee”). Any capitalized terms in this
First Amendment that are not defined herein shall have the meaning given to them
in the Lease.
RECITALS
A.
    Lessor and Lessee entered into that certain Amended and Restated Lease dated
March 1, 2011 (the “Lease”) for the premises located at 328 Gibraltar Drive (the
“328 Building”) and 330 Gibraltar Dive (the “330 Building”), Sunnyvale,
California.

B.
    The term of the Lease is scheduled to expire on November 30, 2015.

C.
Lessor and Lessee now desire to extend the term of the Lease with equal respect
to both the 328 Building and the 330 Building on the terms and conditions set
forth in this First Amendment.

AGREEMENT
In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, Lessor and
Lessee agree as follows:
1.    Term.    Paragraphs 3(b) and 7(b) of the Lease are hereby amended to
extend the term of the Lease for the 330 Building and the term of the Lease for
the 328 Building for a period of approximately ten (10) months, so that subject
to Lessee's option to further extend the term as set forth in paragraphs 4(b)
and 8(b) of the Lease, the term of the Lease for the 330 Building and the term
of the Lease for the 328 Building shall now expire on September 23, 2016.
2.    Monthly Base Rent. Paragraph 5(a) of the Lease is hereby amended to
provide that, for the period from December 1, 2015 through September 23, 2016,
the total Monthly Base Rent for the 330 Building and the 328 Building shall be
$86,222.64 per month (i.e., $47,590.48 per month for the 330 Building plus
$38,632.16 per month for the 328 Building).
3.    Options to Extend. Paragraphs 4(a), 4(c), and 8(a) of the Lease are hereby
deleted in their entirety.
4.    Condition of Premises. Pursuant to California Civil Code Section 1938,
Lessor hereby notifies Lessee that the Premises have not been inspected by a
Certified Access Specialist (CASp).
5.    Brokers. Lessor and Lessee each represent and warrant to the other that it
has not had any dealings with any real estate broker, agent, finder or other
person with respect to this First Amendment, such that no commission or finder's
fee shall be payable by Lessor with respect to this First Amendment, any option
extension period exercised by Lessee, or any other extension of the term of the
Lease pursuant to the terms of the Lease, as such terms may be amended by this
First Amendment.
6.    No Further Modifications. Except to the extent modified by this First
Amendment, the terms and provisions of the Lease shall remain unmodified and in
full force and effect.
7.    Counterparts.    This First Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.









--------------------------------------------------------------------------------



LESSOR
 
LESSEE
 
 
 
 
 
BATTON ASSOCIATES, LLC
 
AEROHIVE NETWORKS INCORPORATED,
a California limited liability company
 
a Delaware corporation
 
 
 
 
 
 
By:
W.F. Batton Management Company,
By:
/s/ Steve Debenham
 
 
a California corporation,
Name:
Steve Debenham
 
 
Managing Member
Title:
VP, GC & Secretary
 
By:
/s/ Harold Balzer
 
 
 
 
Harold Balzer, President
 
 
 
 
 
 
 
 

               
     

